Citation Nr: 1535902	
Decision Date: 08/21/15    Archive Date: 08/31/15

DOCKET NO.  14-07 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Educational Center in Muskogee, Oklahoma


THE ISSUE

Entitlement to Dependents' Education Assistance (DEA) under the provisions of 38 U.S.C.A. Chapter 35.  

ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel 


INTRODUCTION

The Veteran had active military service from May 1978 to April 1993.  The Appellant is the Veteran's daughter. 

This matter comes before the Board of Veterans' Appeals (Board) from a November 2013 decision from the Department of Veterans Affairs (VA) Educational Center in Muskogee, Oklahoma.  


FINDINGS OF FACT

1.  In a September 2009 rating decision the Veteran's combined rating was increased to permanent and total.  His combined disabilities were evaluated as 100 percent disabling, which established eligibility to DEA with an effective date of March 25, 2009.  

2.  The Appellant, who is the Veteran's daughter, was born on December [redacted], 1975; she turned 18 years old in December 1993 and was 26 years old in December 2001.  She was 29 years old on March 25, 2005.  


CONCLUSION OF LAW

The criteria for entitlement to DEA benefits as the child of the Veteran beyond the Appellant's 26th birthday are not met.  38 U.S.C.A. § 3512 (West 2014); 38 C.F.R. §§ 21.3021(a), 21.3040(c); 21.3041 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Appellant contends that she should receive benefits under DEA, for an educational program she was enrolled in at Everest College.  

Basic eligibility for DEA benefits is established in one of several ways, including being a child of a veteran who has a permanent and total disability evaluation.  38 U.S.C.A. § 3501(a)(1)(A)(ii); 38 C.F.R. § 21.3021(a)(1)(iii).  In this case, the Appellant's potential eligibility for DEA benefits derives from her status as the legally-recognized child of a permanently and totally disabled veteran. 

The basic beginning date for the utilization of DEA benefits by an eligible child of a veteran is either his or her 18th birthday or the date of his or her successful completion of secondary schooling, whichever is the earlier date.  38 C.F.R. § 21.3041(a).  This beginning date may be tolled (i.e. delayed) in certain situations, including when the veteran's permanent and total disability rating is assigned after the child reaches age 18, but before the child becomes 26 years of age.  38 C.F.R. § 21.3041(b)(2)(ii).  In that case, the beginning date of eligibility will be the effective date of the permanent and total disability rating or the date of notification to the veteran of such rating, whichever is more advantageous to the child.  Id.  
The basic ending date for DEA benefits is the child's 26th birthday.  38 U.S.C.A. § 3512; 38 C.F.R. § 21.3041(c).  However, if the effective date of the permanent and total disability rating, or notification of the rating, occurs when the child is between the ages of 18 and 26, the ending date will be 8 years from such effective date or date of notification, whichever is more advantageous to the child.  38 U.S.C.A. § 3512; 38 C.F.R. § 21.3041(d)(1).  The ending date can be extended if, among other things, the child suspends his or her program due to conditions determined by VA to have been beyond her control; for example, if immediate family obligations beyond her control require her to take employment, or pursuit of her program is precluded because of her own illness, or she is ordered to active military duty or involuntarily ordered to full-time National Guard duty.  38 U.S.C.A. § 3512; 38 C.F.R. §§ 21.3041(g), 21.3043. 

No person is eligible for educational assistance who reached his or her 26th birthday on or before the effective date of a finding of the Veteran being permanently and totally disabled by service-connected disability.  38 C.F.R. § 21.3040(c).  Further, no person is eligible for educational assistance beyond his or her 31st birthday, except as provided under 38 C.F.R. § 21.3041(g)(2).  In no event may educational assistance be provided after the period of entitlement has been exhausted.

The Appellant was born on December [redacted], 1975.  She was 29 years old when eligibility to DEA was established on March 25, 2009.  The Veteran did not begin her studies at Everest University until October 2013.  See November 2013 Application for Survivors' and Dependents' Educational Assistance.  On the Appellant's November 2013 notice of disagreement she states that she is under financial hardship.  On her February 2014 substantive appeal, she states that she was unaware that she was entitled to such benefits and requested a sympathetic review of her claim. 

The Board notes that there are exceptions to the age limit of 26 for DEA benefits.  The Board has considered these exceptions, as noted in 38 C.F.R. § 21.3041; however, they are not pertinent to the Appellant.  Extensions of ending dates are applicable where the beneficiary child is already in receipt of Chapter 35 educational assistance benefits and is pursuing his or her education, but has had to stop because of certain events beyond his or her control, such as if an eligible child is ordered to active duty or involuntarily ordered to full-time National Guard duty during his or her period of eligibility.  Extensions of delimiting dates do not apply in the present matter because the Veteran was not granted eligibility for DEA benefits until after the appellant's 26th birthday.  The Appellant was never eligible for educational assistance, because she was already 26 years of age when the Veteran was found to be permanently and totally disabled.  Therefore, the Appellant was never an eligible child.  

The Board is sympathetic to the Appellant's claim; however, it is bound by the applicable law and regulations.  In this case, there is unfortunately no legal basis for granting such requested benefits to the Appellant.  The Appellant was not entitled to DEA benefits until March 25, 2009, when the Veteran received a combined disability rating of 100 percent; she was 30 years old at the time.  The Appellant did not enroll in school and begin her course work until October 2013, and at that time she was well past the age of 26.  As such entitlement to DEA assistance must be denied as a matter of law.  In such cases where the law dispositive, the claim must be denied due to a lack of legal merit.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  

Duties to Notify and Assist 

Where the law, rather than the facts, is dispositive, the benefit of the doubt provisions as set forth in 38 U.S.C.A. § 5107(b) (West 2014) are not for application.  Any error by VA in compliance with the duties to notify and assist can have no effect on the outcome of the case.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2002) (VA assistance not required where there is no reasonable possibility of substantiating the claim); 38 C.F.R. §§ 21.1031, 21.1032 (2014).


ORDER

Entitlement to Dependents' Educational Benefits is denied.  




____________________________________________
H. SEESEL 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


